Vanguard LifeStrategy ® Funds Supplement to the Prospectus Important Changes to the Vanguard LifeStrategy Funds The board of trustees of the Vanguard LifeStrategy Funds has approved an increase in the international equity exposure and the international bond exposure of each Vanguard LifeStrategy Fund. This change will not affect a Funds overall allocation to stocks and bonds. The Funds are expected to implement these changes in the coming months. The Funds allocations to underlying funds will change as follows: Vanguard Vanguard Vanguard Vanguard Total Total Bond Total Total Stock International Market II International Market Stock Index Index Bond Vanguard Fund Index Fund Fund Fund Index Fund LifeStrategy Income Fund Before 14% 6% 64% 16% After 12% 8% 56% 24% LifeStrategy Conservative Before 28% 12% 48% 12% Growth Fund After 24% 16% 42% 18% LifeStrategy Moderate Before 42% 18% 32% 8% Growth Fund After 36% 24% 28% 12% LifeStrategy Growth Fund Before 56% 24% 16% 4% After 48% 32% 14% 6% The expense ratios for the Funds are expected to remain unchanged. © 2015 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. PS 88 022015
